945 F.2d 398
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Vincent Pernell DAVIS, Petitioner-Appellant,v.Larry HUFFMAN, Warden, Attorney General of the Commonwealthof Virginia, Respondents-Appellees.
No. 91-6562.
United States Court of Appeals, Fourth Circuit.
Submitted July 16, 1991.Decided Sept. 26, 1991.

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.   Jackson L. Kiser, District Judge.  (CA-90-601-R)
Vincent Pernell Davis, appellant pro se.
Richard Bain Smith, Assistant Attorney General, Richmond, Va., for appellees.
W.D.Va.
DISMISSED.
Before K.K. HALL and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Vincent Pernell Davis seeks to appeal the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. § 2254.   Our review of the record and the district court's opinion discloses that this appeal is without merit.   Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.   Davis v. Huffman, CA-90-601-R (W.D.Va. Mar. 7, 1991).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
DISMISSED.